DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 been entered.
Election/Restrictions
Claims 2, 6 and 9-16 and 18-20 remain withdrawn.
Claim Objections
 Claim 21 is a duplicate of claim 1. Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Motzer et al. (US 20110295427 A1, hereinafter Motzer).
As to claims 1 and 21, Motzer teaches a system for compensating for a relative motion between a probe and an apparatus, the system comprising: 
a probe assembly 200 comprising an actuator pack (¶32 teaches that robotic arm 204 is automatically actuated for moving sensors 102, 206 into a required position; Motzer’s actuator pack is the structure that automatically actuates the robotic arm) positioned exterior to the apparatus 104 (airplane) and a probe 204 insertable into the apparatus (see fig. 2), the probe comprising a first end (e.g. proximal end nearest to a mobile base 212) coupled to the actuator pack (all parts of the probe assembly are coupled together), a second end (e.g. distal end), and an elongated body extending therebetween (as shown in fig. 1); 
a sensor 302 configured to sense data indicative of the relative motion between the apparatus and the probe assembly (¶19 teaches that the positions of the apparatus and probe assembly are sensed, which is indicative of relative motion if their positions have shifted; ¶34 further teaches that the system recalibrates, using the sensor 302, the relative positions of both the apparatus 104 and probe assembly 200, meaning any relative motion of the apparatus 104 and/or probe assembly 200 is taken into account 
a computer (i.e. for the automatic control of the robotic arm 204 - ¶32) operably coupled with the sensor and the probe assembly (¶29-32 teaches the operable coupling of the computer with the sensor and probe assembly because the computer uses the sensor 302 to figure out the relative positions of the apparatus 104 and probe assembly 200 and then automatically guides the robotic arm 204 based on this information), the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly (¶29-32 teaches that the computer automatically moves the probe assembly 200, by automatically routing the robotic arm 204, as a result of the sensor sensing the relative position data of the apparatus 104 and probe assembly 200), wherein the relative motion between the probe and the apparatus comprises movement of the apparatus 104 (¶34 teaches that the system recalibrates, with the sensor 302, the relative positions of both the apparatus 104 and probe assembly 200, meaning the 

As to claim 3, Motzer teaches wherein the apparatus 104 comprises a surface, wherein the sensor 304 is an optical sensor (¶19) operable with the surface of the apparatus (by using points of interest 110 on the surface of the apparatus 104 - ¶20).

As to claim 8, Motzer teaches wherein the probe 204 is a snake probe 204, and wherein the elongated body of the snake probe comprises a plurality of segments (see fig. 1) moveable relative to one another by the actuator pack (when the snake probe 204 is automatically moved as taught in ¶32, the segments move relative to each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Lindqvist et al. (WO 9116598 A1, hereinafter Lindqvist).
As to claim 4, Motzer teaches wherein the optical sensor comprises an optical receiver 302. 
Motzer does not teach wherein the optical sensor also comprises an optical transmitter, wherein one of the optical receiver or the optical transmitter is coupled to the surface of the apparatus (¶20 teaches that the determination of relative positions is based on visible features 110 on the apparatus 104 and points of interest 210 on the probe assembly 200; the visible features 110 and points 210 are not optical transmitters).
Lindqvist teaches a system that determines position and orientation (pg. 4 lines 30-34), comprising an optical sensor 1-2, 6-8 that comprises an optical receiver 1-2 and an optical transmitter (one of transmitters 6-8) coupled to the surface of an apparatus 4 (in Lindqvist, the position and orientation of the “tool” 4 is determined based on the detected positions of the optical transmitters 6-8, meaning that the tool 4 of Lindqvist is analogous to the apparatus 104 and probe assembly 200, whose positions are being determined, in Motzer; in Motzer modified in light of Lindqvist’s teachings, the system will determine positions based on optical transmitter positions, instead of on the positions of Motzer’s elements 110, 210).

Motzer as modified teaches wherein the optical sensor also comprises an optical transmitter (one of elements 6-8 of Lindqvist), wherein the optical transmitter is coupled to the surface of the apparatus 104 (Motzer).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Galluzzo et al. (US 20150032252 A1, hereinafter Galluzzo).
As to claim 5, Motzer teaches the limitations of the claim except wherein the actuator pack further comprises: 
a translational motor configured to change an orientation of the actuator pack relative to the apparatus in response to the sensor sensing the data indicative of the relative motion.
Galluzzo teaches a robotic arm system comprising a robotic arm 120 (¶52) and an actuator pack (comprising structure that actuates the arm - ¶57) that comprises a translational motor “servo motor” configured to change an orientation of the actuator pack (¶85 teaches that each of two wheels is controlled by a translational motor for controlling the desired rotation and translation velocity of assembly 100, which includes the actuator pack).

Motzer as modified teaches wherein the translational motor (servo motor of Galluzzo) is configured to change an orientation of the actuator pack (the translational motor changes the rotational orientation of an assembly 100 as taught in ¶85 of Galluzzo; in the modified Motzer, the translational motor changes the orientation of the probe assembly 200 of Motzer, which includes the actuator pack) relative to the apparatus 104 (Motzer) in response to the sensor sensing the data indicative of the relative motion (the translational motor is capable of being used to change the orientation “in response to the sensor sensing the data indicative of the relative motion,” because it can be controlled for such a purpose).

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (¶2-¶3) in view of Motzer et al. (US 20110295427 A1, hereinafter Motzer).
As to claim 1, AAPA teaches a system comprising: 
a probe assembly (probe with actuator pack - ¶3) comprising an actuator pack positioned exterior (as taught in ¶3) to the apparatus (the apparatus being a gas turbine engine - ¶3) and a probe insertable into the apparatus (¶3), the probe comprising a first end coupled to the actuator pack (the first end is inherent, since the probe must connect 
AAPA does not teach a sensor configured to sense data indicative of a relative motion between the apparatus and the probe assembly, the sensor being attached to the apparatus to sense movement of the apparatus relative to the probe assembly and/or the sensor being attached to the probe to sense unintended movement of the probe relative to the apparatus; and 
a computer operably coupled with the sensor and the probe assembly, the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly, wherein the relative motion between the probe and the apparatus comprises movement of the apparatus.
Motzer teaches a system for compensating for a relative motion between a probe and an apparatus, the system comprising: 
a probe assembly 200 comprising an actuator pack (¶32 teaches that robotic arm 204 is automatically actuated for moving sensors 102, 206 into a required position; Motzer’s actuator pack is the structure that automatically actuates the robotic arm) positioned exterior to the apparatus 104 (airplane) and a probe insertable 204 into the apparatus (see fig. 2), the probe comprising a first end (e.g. proximal end nearest to a mobile base 212) coupled to the actuator pack (all parts of the probe assembly are coupled together), a second end (e.g. distal end), and an elongated body extending therebetween (as shown in fig. 1); 

a computer (i.e. for the automatic control of the robotic arm 204 - ¶32) operably coupled with the sensor and the probe assembly (¶29-32 teaches the operable coupling of the computer with the sensor and probe assembly because the computer uses the sensor 302 to figure out the relative positions of the apparatus 104 and probe assembly 200 and then automatically guides the robotic arm 204 based on this information), the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the 
wherein the relative motion between the probe and the apparatus comprises movement of the apparatus 104 (¶34 teaches that the system recalibrates, with the sensor 302, the relative positions of both the apparatus 104 and probe assembly 200, meaning the computer is capable of taking relative motion of the apparatus 104 into account upon performing the recalibration, when controlling the probe 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA to have a sensor configured to sense data indicative of a relative motion between the apparatus and the probe assembly, the sensor being attached to the probe to sense unintended movement of the probe relative to the apparatus, and a computer operably coupled with the sensor and the probe assembly, the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly, wherein the relative motion between the probe and the apparatus comprises movement of the apparatus, and wherein the probe can be automatically routed (see ¶32, Motzer), as taught by Motzer, for increasing the convenience of routing the probe.

As to claim 7, AAPA teaches wherein the apparatus is a gas turbine engine (¶2-3).
Response to Arguments
10/13/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 9 that Motzer’s sensors 102, 206 do not sense unintended movement of the probe.
Applicant’s argument is not persuasive because sensors 102, 206 are not relied on as the sensor recited in claim 1. Instead, Motzer’s sensor 302 is relied on as the sensor recited in claim 1, and the sensor 302 detects unintended relative movement between the apparatus and the probe as explained in the rejection of claim 1.

With respect to claim 1, Applicant argues on pg. 9 that there would be no reasonable expectation of success in combining Motzer and Lindqvist. Applicant alleges that Lindqvist only provides measurements of the contour of the surface of the apparatus, does not detect relative movement as claimed, and could not provide the data needed to develop the local coordinate system of Motzer.
Applicant’s argument is not persuasive. Applicant’s arguments with respect to Lindqvist are not relevant at least because Lindqvist is not relied on in the rejection of claim 1. Furthermore, a person having ordinary skill in the art would indeed have had a reasonable expectation of success in combining Motzer and Lindqvist. 
Motzer teaches, in ¶19 and ¶34, that sensor 302 is used to measure the positions and orientations of the apparatus 104 and probe assembly using visible features 110, 210. 
Lindqvist teaches a system that determines position and orientation (see pg. 4 lines 30-34), comprising an optical receiver 1-2 (analogous to Motzer’s sensor 302) and 
Applicant’s argument that Lindqvist only provides measurements of the contour of the surface of an apparatus is not persuasive because pg. 4 lines 30-34 of Lindqvist clearly teaches “Based on the information on the position of the light sources on the tool, the position and orientation of the tool as a hole are calculated.” Therefore, Lindqvist does not merely provide measurements of contour.
Applicant’s argument that “could not provide the data needed to develop the local coordinate system of Motzer,” is not persuasive because Motzer already provides the data needed to develop the local coordinate system of Motzer.

Applicant argues on pg. 10 that Motzer does not teach the sensor being attached to the probe to sense unintended movement of the probe relative to the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853